DETAILED ACTION
Status of Claims
In response to applicant’s amendment filed 8/29/2022, claims 1-20 are pending in this application. 
          			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2005/0187461) in view of Schneider et al. (US 2009/0114849) and Geertz et al. (US 2007/0106479) and Narain et al. (US 2016/0171383). 

Regarding claims 1-2, 7, 13, and 18, Murphy discloses a computerized medical simulation system comprising modeling components for determining parameters associated with a biological model of an organ, and a simulation component that simulates the model based upon the parameter data to generate treatment data, including type and location data, associated with said organ. See paragraphs 0089-0090 and 0126, and figs.3 and 33.
Murphy does not disclose wherein the model is a neural circuit model, and it is not explicitly disclosed wherein the model pertains to the brain (receptor pattern data, and receptor expression levels associated with imaging data). However, the use of neural circuit models for modeling and simulation is established, as is disclosed by the system of Schneider in paragraph 0043. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider using such a modeling scheme with the Murphy system, in order to provide accurate and diverse modeling data. Modeling and simulating brain functions including receptor patterns and expression levels is also established, as is disclosed by system of Geertz in paragraph 0106. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Murphy system, in order to allow for various scenarios. 
	Murphy does not disclose a machine learning model that applies perturbations to the circuit model, to generate the optimal treatment data. However, this is established with regard to modeling systems, as is disclosed by Narain in paragraph 0108. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Murphy system, so as to assist in determination of an optimal treatment.  

Regarding claim 3, Murphy discloses PET images in paragraph 0099 for modeling data, but does not discloses wherein they are used to calculate brain receptor pattern data. However, modeling receptor data is established, as is disclosed by Gaertz in paragraph 0106. It would have been been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Murphy system, in order to provide accurate parameter data.  

Regarding claims 8-9, 19, Murphy discloses parameter optimization based upon patient medical conditions in paragraph 0191. The use of a circuit neural model would be obvious as described above with regard to claim 1. 

Regarding claims 10, 14-16, and 20, Murphy discloses wherein the process repeats until there is no data remaining, and then provides output to an external system. See paragraph 0224. The use of imaging data and a circuit neural model would be obvious as described above with regard to claim 1.  

Regarding claim 11, Murphy discloses wherein the system ranks treatments based upon treatment data, including information about treatment type and location. See paragraphs 0156-0157 and 0191. The use of a circuit neural model would be obvious as described above with regard to claim 1.

Regarding claim 12, 17, Murphy discloses wherein the system improves the models. See paragraph 0190. The use of a circuit neural model would be obvious as described above with regard to claim 1.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2005/0187461) in view of Schneider et al. (US 2009/0114849) and Geertz et al. (US 2007/0106479) and Narain et al. (US 2016/0171383) and also Hoff et al. (US 10,650,512). 

Regarding claims 4-6, Murphy does not disclose a voxel modeler for simulating segments of imaging data based on medical condition data indicative of properties associated with a normal range for medical conditions. However, this is established with regard to modeling systems, as is established by the imaging analysis system of Hoff in col. 4:49 – col. 5:6. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Murphy system, in order to provide accurate simulation and model data.  

Arguments/Remarks
Applicant’s arguments/remarks dated 8/29/2022 have been fully considered, but they are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/           Primary Examiner, Art Unit 3715